                          ORDER STAYING CERTAIN PROCEEDINGS

          Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting an immunity

 defense… stays the attorney conference and disclosure requirements and all discovery, pending the

 court’s ruling on the motion, including any appeal. Whether to permit discovery on issues related

 to a motion… [is a decision] committed to the discretion of the court, upon a motion by any party

 seeking relief.” L. U. CIV. R. 16(b)(3)(B).

        A motion to dismiss or, in the alternative, for summary judgement based on a qualified

immunity defense has been filed. Doc. #15. Accordingly, staying discovery in this case is appropriate

at this time.

        If any party desires to take immunity-related discovery, it must file a motion for leave to do

so within seven (7) days hereof, setting forth the type and scope of such discovery and an estimated

time frame for constructing it. If any party objects to the motion for discovery, it shall file its objection

within four (4) days following service of the motion for immunity-related discovery.

         IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

 STAYED pending a ruling on the motion. Defendants shall notify the undersigned magistrate judge

 within seven (7) days of a decision on the motion and shall submit a proposed order lifting the stay.

         SO ORDERED this, December 2, 2019.

                                                  /s/ Jane M. Virden
                                                  UNITED STATES MAGISTRATE JUDGE
